Exhibit 10.6 PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT (this "Agreement") is made as of September 30, 2008, by and among Vivakor; Inc., a Nevada corporation (the "Pledgor"), in favor of Rico Italia Investments, Inc., a Nevada corporation (the "Lender"), WITNESSETH: WHEREAS, the Pledgor's management owns ninety four percent (94%) of the shares of the Common Stock (the "Shares") of HealthAmerica, Inc., a Nevada corporation (the "Company"); WHEREAS, the Pledgor is the Borrower under that certain Secured Nonrecourse Promissory Note in the principal amount of $1,500,000.00 dated of even date herewith (the "Note"), which Note is issued pursuant to the Acquisition Agreement and Plan of Acquisition dated of even date herewith between the Pledgor, Richard Taulli (Principal Shareholder of HealthAmerica) and HealthAmerica, Inc. (the "Acquisition Agreement"); WHEREAS, it is a condition precedent to the acquisition contemplated by the Acquisition Agreement that the Pledgor shall have executed and delivered this Agreement, pursuant to which the Pledgor pledges all of the Shares and any proceeds thereof and 100% of the prior outstanding shares and all assets of HealthAmerica, Inc. to secure repayment of all principal, interest, costs and charges in or under the Note (the "Pledged Shares"): NOW, THEREFORE, in consideration of the premises contained herein and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, and in order to induce the Lender to permit payment of the exercise price with the Note, the Pledgor hereby agrees as follows: 1. Pledge and Grant of Security Interest. As security for the prompt and complete payment and performance of any and all obligations, now or hereafter existing, of the Pledgor under this Agreement or the Note, including any extensions, modifications, substitutions, amendments and renewals hereof or thereof, whether for principal, interest;, fees, premiums, expenses, reimbursement obligations, indemnification or otherwise, the Pledgor hereby pledges to the Lender, and grants to the Lender a security interest in, any and all of the Pledgor's right, title and interest in and to the following, whether now owned or existing or hereafter acquired or owned (collectively, the "Collateral"): (a) the Pledged Shares; (b) all securities or other instruments in addition to, in substitution of, or in exchange for any of the Pledged Shares (whether as a distribution in connection with any recapitalization, reorganization or reclassification, a stock dividend or otherwise); (c) any distributions of cash or property as described in the Acquisition Agreement, the Note and in respect of the items described in the preceding clauses (a) and (b); (d) all proceeds and products of any of the foregoing items, however and whenever acquired and in whatever form; (e) 100% of the assets held by HealthAmerica prior to the acquisition by VivaKor; and 1 (f) ten percent (10%) of the cash held by Vivakor and HealthAmerica from the acquisition thereof, up to $100,000.00 as liquidated damages. Notwithstanding any other provision of this Agreement, the aggregate of value of the Collateral shall be limited to the value that is at all tithes not less than the aggregate of the outstanding balance of the Note, plus all interest accrued thereon through the date of Maturity of the Note. 2. Delivery of Collateral; After-Acquired Collateral. (a) Simultaneously with or prior to the execution of this Agreement, all certificates or instruments representing or evidencing the Collateral shall be delivered to the Lender and held by or on behalf of the Lender pursuant hereto and shall be in suitable form for transfer by delivery, or shall be accompanied by duly executed instruments of transfer or assignment in blank, including signature guarantees, all in form and substance satisfactory to the Lender. The Lender shall have the right during the existence of an Event of Default (as defined in the Note) but without any requirement for prior written notice to the Pledgor, to transfer to or to register in the name of the Lender or any of its nominees any or all of the Collateral. Except as provided in Section 12 hereof, the Pledgor shall maintain all voting rights in the Collateral. (b) While this Agreement is in effect, if the Pledgor becomes entitled to receive or receives any additional Collateral, the Pledgor shall accept such Collateral on behalf of and for the benefit of the Lender and shall promptly deliver such additional Collateral to the Lender together with duly executed forms of assignment, and such additional Collateral shall be deemed to be part of the Collateral hereunder. 3. Distributions. While this Agreement is in effect, the Pledgor shall be entitled to receive all dividends, distributions and other property (cash or otherwise) paid or distributed in respect to any of the Collateral, except after an Event of Default, in which case all of which shall be paid to the Lender and shall be applied promptly to the payment of the principal and then to the accrued interest under the Loan. 4. Representations and Warranties of the Pledgor.
